Opinion of the Court by
Drury, Commissioner—
Dismissing.
The appellant has made a motion for an appeal from a judgment by which W. T. Cook recovered of appellant $164.30, and Leslie Webb recovered of appellant $146.30. These recoveries are separate and distinct, though both were -awarded in the same judgment, and they cannot be added to each other for the purpose of making -an aggregate sum sufficient to give this court jurisdiction. Covington Bros. v. Jordan, 125 Ky. 73, 100 S. W. 326, 30 Ky. L. R. 1135, 15 Anns Cas. 491; Wood v. Moss, et al., 176 Ky. 419, 195 S. W. 1077; Smith v. Berry, 167 Ky. 646, 181 S. W. 379.
Hence, appellant’s motion for an appeal must be overruled for want of jurisdiction.